Citation Nr: 1716295	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for residuals of dysentery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is causally related to noise exposure during active service.

2. Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus is causally related to noise exposure during active service.

3. The preponderance of the evidence fails to establish that the Veteran has residuals of dysentery that are related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for residuals of dysentery have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's claims of entitlement to bilateral hearing loss and tinnitus are being granted herein.  Accordingly, VA's duties to notify and assist with respect to these issues are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of entitlement to service connection for residuals of dysentery, the duty to notify has been met.  See March 2009 VCAA correspondence, February 2017 Video Hearing Transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The Veteran and his representative have not indicated that there is any outstanding evidence that has not been obtained.

The Veteran was afforded VA examinations with respect to the claims adjudicated herein in October 2009 and January 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are qualifying chronic diseases as they are organic diseases of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

A. Hearing Loss and Tinnitus

During the VA examination in October 2009, the examiner noted the Veteran's current diagnosis of bilateral sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  The examiner also noted the Veteran's current complaints of tinnitus.  The requirements of Shedden element (1) have been met.

The Veteran attributes his current hearing loss and tinnitus to in-service noise exposure.  The Veteran's Certificate of Discharge documents his military occupational specialty of field artillery operator and intelligence specialist.  During the February 2017 VA hearing, the Veteran reported daily exposure to acoustic trauma.  His February 1971 separation examination noted that his hearing was normal based on Whispered Speech Test results of 15/15 bilaterally.  However, the examiner noted, and the Board agrees, that the Whispered Speech Test is known to be unreliable because it is insensitive to high frequency loss.  The Board finds the Veteran's report of exposure to acoustic trauma to be credible given such is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  Accordingly, in-service noise exposure is conceded and the requirements of Shedden element (2) have been met.  

Finally, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus, or Shedden element (3).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As for element (3) of Shedden, a medical nexus, a VA examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by acoustic trauma sustained during military service.  The rationale was that the Veteran reported noticing hearing loss approximately 10 years prior to the examination, or nearly 3 decades after service discharge.  The examiner further opined that the Veteran's tinnitus was less likely as not related to noise exposure or acoustic trauma incurred in military service based on the delayed onset.

However, during the February 2017 hearing, the Veteran explained that he noticed hearing loss and tinnitus immediately following service.  He said the examiner misunderstood him.  He indicated that he did not seek treatment for his hearing problems until they became severe, about 10 years prior to the examination.    

Despite the negative nexus opinion from the VA examination, the Board finds the competent and credible statements of the Veteran as to ongoing hearing loss and tinnitus since service to be of equal weight as the medical opinion. 

In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of sensorineural hearing loss and tinnitus, and the credible lay assertions of record, the Board finds the medical evidence is at least in relative equipoise regarding these issues.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss and tinnitus is warranted.

B. Residuals of Dysentery

The Veteran claims that he has residuals of dysentery he suffered in service while stationed in Vietnam.  
   
During the January 2012 VA examination, the examiner noted diagnoses of diverticulosis and internal hemorrhoids in 2008.  The Veteran's post service treatment records also document treatment for gastroesophageal reflux disease (GERD).   Accordingly, the requirements of Shedden element (1) have been met.  

The Veteran's service treatment records show treatment in July 1970 for abdominal cramping and yellow watery diarrheal bowel movements.  The impression was viral enterocolitis.  The Veteran's February 1971 separation examination indicates that his abdomen and viscera were normal.  There were no references to dysentery.  In any event, given the evidence of gastrointestinal symptoms in service, the requirements of Shedden element (2) have been met.  

Treatment records from November 2008 indicate that the Veteran was seen for a gastroenterology consult screening colonoscopy.  He reported constipation but denied abdominal pain/discomfort, diarrhea, dysphagia, heartburn, and reflux.  His assessment was GERD with good symptom control.  A colonoscopy in December 2008 found hemorrhoids and multiple sigmoid diverticulum but was "otherwise normal."  

The Veteran was afforded a VA examination in January 2012.  The VA examiner noted the Veteran's history of abdominal cramping and diarrhea in service that resolved after 2 weeks with medication.  The Veteran reported current use of omeprazole that intermittently causes constipation which is helped with Metamucil.  The examiner also noted weight loss attributable to an intestinal condition and that a February 2011 CT of the abdomen without contrast showed diverticulosis of the colon.  After a review of the record and taking a history from the Veteran, the examiner opined that the Veteran's current intestinal conditions were less likely than not incurred in service or caused by the in-service illness.  The rationale was that the Veteran does not currently have any symptoms consistent with inflammatory bowel disorders and did not have dysentery at the time of the examination.  Although he was seen in service for viral enterocolitis, it appeared to have resolved because he was not treated again in service and, upon separation, described his condition as in "good health".  There is no competent medical evidence to the contrary. 

Based on the above, the Board finds that service connection is not warranted for residuals of dysentery. 

Consideration has been given to the Veteran's personal assertion that he has residuals of dysentery related to his active service.  Equal consideration has also been given to his claim that he has been suffering from gastrointestinal problems since service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, such as constipation, diarrhea, and heartburn, but there is no indication that he is competent to etiologically link any such symptoms to a diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating gastrointestinal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

The lay opinions are also outweighed by the existing medical evidence of record.  Specifically, the VA examiner clearly indicated that there was no current evidence of the Veteran experiencing the residuals of dysentery.  He also determined that there was no relationship between the symptoms that the Veteran experienced in service and those of his current gastrointestinal disorders.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against this claim and service connection for residuals of dysentery is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for residuals of dysentery is denied.


REMAND

During the February 2017 hearing, the Veteran maintained that the November 2010 VA mental disorders examination was inadequate.  The Board agrees.  First, it is unclear whether the Veteran has a diagnosis of posttraumatic stress disorder.  While the examiner first noted that the Veteran does not meet the DSM-IV criteria for PTSD, the examiner then listed symptoms endorsed by the Veteran that support a PTSD diagnosis.  The examiner also noted a negative PTSD screen in November 2008.  However, the Veteran's treatment notes indicate that his screening result was "borderline suggestive of PTSD" and show ongoing group therapy for PTSD.  Additionally, the VA examiner found that "exposure to traumatic events during combat may have made it less likely than not for him to develop PTSD symptoms."  This statement appears contradictory.  The examiner finally opined that the Veteran had a "number of tragedies in his life", including his active service, and any one of which "might" have precipitated a depressive episode.  Any medical link that is speculative, general or inconclusive in nature is of no probative value.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Further, the Veteran asserts that his obstructive sleep apnea is related to his mental disorder(s).  As a result, this issue is inextricably intertwined with the outcome of the service connection claim for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A decision on this issue must be deferred until the acquired psychiatric disorder claim is decided. 

While in remand status, additional treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any updated VA and private treatment records regarding the Veteran's mental disorder(s) and obstructive sleep apnea.  

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  All required tests should be conducted.  The examiner must review the claims file and note that review in the report.  

The examiner should indicate any acquired psychiatric diagnoses (diagnosed under DSM-IV) during the appeal period (from February 2008).  For each identified psychiatric disorder, the examiner should opine whether it at least as likely as not (a 50 percent probability or higher) that the acquired psychiatric disorder had its onset during service, or is otherwise etiologically related to service or any incident of active service.  The examiner should specifically note the Veteran's contentions of drug use in service and in-service rehabilitation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Thereafter, schedule the Veteran for a VA examination to determine the etiology of any sleep apnea.  All required tests should be conducted.  The examiner must review the claims file and note that review in the report.  After a review of the evidence, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed sleep apnea is:

(a) related to service or any incident of active service;

(b) caused by any acquired psychiatric disorder;

(c) aggravated (permanently worsened beyond natural progression) by any acquired psychiatric disorder.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, the case should be readjudicated on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


